Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maurice Foley, a federal prisoner, appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2006) petition, and its subsequent order denying leave to proceed in forma pauperis on appeal. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we- affirm for the reasons stated by the district court. Foley v. O’Brien, No. 7:09-cv-00212-jct-mfu, 2009 WL 5178374 (W.D.Va. Dec. 29, 2009, Feb. 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*312fore the court and argument would not aid the decisional process.

AFFIRMED.